Citation Nr: 0733351	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the New York, New York, Department of 
Veteran's Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran does not have PTSD due to an inservice stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an April 
2004 to the veteran from the RO specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, to include a psychiatric examination, and 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Service Connection

The veteran asserts that he developed PTSD from his service 
with the United States Coast Guard (USCG).  He states that 
during the summer of 1990 while with the USCG in Buffalo, New 
York, he was part of a search and rescue mission.  He had to 
remove a mutilated body (the pilot's head was partially off 
and he was disemboweled) from the wreckage of an airplane.  
The veteran claims he has had nightmares related to the 
incident.

In February 2004, the U.S. Armed Service Center for Research 
of Unit Records (USASCRUR) noted that on or about July 1990, 
a World War II vintage aircraft performing at an air show 
plunged into Lake Erie and exploded, killing the pilot.  The 
Coast Guard was involved in raising the wreck of the plane.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD has separate requirements, which 
are as follows: (1) a current diagnosis of post-traumatic 
stress disorder; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in- service stressor.  
38 C.F.R. § 3.304(f) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for PTSD.  Specifically, the 
Board has determined that the preponderance of the evidence 
is against a finding that the veteran meets the criteria of 
having a current diagnosis of PTSD.  The reasons follow.

The evidence supporting the veteran's claim that he has PTSD 
based upon his service with the USCG is a May 2002 VA 
treatment record where prolonged PTSD was entered.  It was 
noted at this time that the veteran had been feeling agitated 
and anxious.  In addition to the diagnosis of prolonged PTSD, 
cocaine dependency was noted to be remission.  

The evidence against the veteran's claim includes VA 
treatment records which primarily reflect treatment for other 
conditions, but do show that he was seen for substance abuse 
on numerous occasions.  For example, upon psychiatric 
examination in January 2002, the diagnoses included cocaine 
dependence and alcohol and cannabis abuse.  PTSD was not 
diagnosed.  

Evidence also against the veteran claim is a May 2005 VA 
psychiatric examination report, which shows that the examiner 
determined that the veteran did not have PTSD.  The examiner 
noted that the veteran's claims file was available and 
reviewed.  She noted that the veteran had initially been in 
treatment for drug and alcohol abuse in 2002.  It was at that 
time that the counselor mentioned the possibility of PTSD as 
a diagnosis.  He saw a therapist and was prescribed Paxil for 
a time.  Currently, he continued to attend Alcoholic 
Anonymous (AA) and Narcotics Anonymous (NA) meetings, but he 
still used cocaine and alcohol as seldom as once per month or 
as much as several times per week.  The veteran described his 
behavior as self-medicating.  The inservice stressor (as 
described earlier) was noted by the examiner.  The veteran 
reported some reexperiencing of this incident as he had 
intrusive recollections approximately one a week or so.  In 
terms of avoidance, he stated that he did not like to fly.  
He refused to fly with his uncle in his small plane.  In 
terms of increased arousal, he reported that physiologically 
he had unpleasant feelings, sweaty palms, and a little 
anxiety when he was reminded of this incident.  He reported 
some difficulty staying asleep though again this was 
happening relatively recently and might be related to 
substance abuse.  

The examiner's diagnostic impressions included cocaine abuse 
and alcohol abuse.  In a June 2005 addendum, she noted that 
while the veteran had some mild anxiety symptoms related to 
the Buffalo incident, he did not met the criteria for PTSD.  

The Board accords more probative value to the May 2005 
psychiatric evaluation report than the outpatient treatment 
record from May 2002.  In the May 2005 evaluation report, the 
examiner examined the veteran to determine in particular if 
he met the criteria for PTSD.  Thus, her level of scrutiny is 
heightened, and she addressed the specific symptoms 
associated with PTSD and whether the veteran met or did not 
meet those criteria.  In the VA treatment records, the 
examiner merely noted the veteran reported feeling agitated 
and anxious when PTSD was diagnosed.  Additionally, the 2005 
examination report is more detailed than the 2002 treatment 
record that showed a diagnosis of PTSD.  The cursory 
diagnosis of PTSD was not substantiated by stating what 
criteria associated with PTSD that the veteran met.  It is 
also noted that psychiatric examination earlier in 2002 also 
did not diagnose PTSD.  For these reasons, the Board has 
accorded more probative value to the May 2005 report (with 
addendum) evaluation report.

For the reasons stated above, the Board has determined that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  The Board is aware 
that there is evidence that supports the veteran's claim; 
however, the Court has recognized that the Board is not 
compelled to accept as probative all proffered medical 
opinions.  Rather, if the Board reaches a contrary 
conclusion, it must state its reasons and bases by which it 
has critically devaluated a particular opinion, and also 
offer a reasoned explanation as to why other critical 
evidence is extended greater probative merit.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Additionally, while 
the veteran has alleged that he has PTSD related to his 
service with the USCG, he is not competent to make such an 
assertion, as that requires a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that while the RO conceded the veteran's in- 
service stressors, it has not reached a decision as to that 
aspect of the veteran's claim, as without a diagnosis of 
PTSD, service connection for such cannot be granted.  See 38 
C.F.R. § 3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim");  Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

For the reasons stated above, the preponderance of evidence 
is against the veteran's claim for service connection for 
PTSD, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


